Citation Nr: 1045405	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for laceration of the right spinal accessory 
nerve with subsequent atrophy of the right sternocleidomastoid 
and trapezius muscles. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for soft tissue scar, swelling, numbness, status 
post radical neck dissection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1950 to February 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and June 2007 rating decisions from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In June 2009, the Veteran and his wife testified before the 
undersigned Veterans Law Judge sitting at the RO (Travel Board 
hearing).  A transcript of that hearing is of record.

In June 2010, the Board sought an independent medical opinion 
(IME) regarding the claims for compensation under the provisions 
of 38 U.S.C.A. § 1151 for a lacerated spinal accessory nerve and 
a soft tissue scar.

Although the RO has categorized the claim as cancer atrophy of 
the right shoulder, there are no findings of cancer atrophy of 
the right shoulder.  The claims file does show evidence of a 
diagnosis of laceration of the right spinal accessory nerve with 
subsequent atrophy of the right sternocleidomastoid and trapezius 
muscles.  The claim has been recategorized accordingly. 

In an August 2006 letter, the Veteran indicated that he wanted a 
claim for compensation under the provisions of 38 U.S.C.A. § 1151 
for brachial neuropathy added to his claim.  In an October 2010 
private physician statement, the physician stated that the 
Veteran has scoliosis and shortness of breath believed to be 
related to the accessory nerve damage.  There does not seem to be 
any action specifically taken on these claims.  Because the Board 
has granted service-connection for the severed accessory nerve in 
this decision, these matters are REFERRED to the RO for any 
appropriate development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The competent evidence is at least in equipoise as to whether 
the Veteran sustained additional disability due to the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment.

3.  The evidence of record demonstrates that an additional 
disability consisting of a neck scar due was incurred as a result 
of surgery in September 2005, but that the additional disability 
was a foreseeable risk of the surgery for which the Veteran 
provided informed consent.


CONCLUSIONS OF LAW

1.  The criteria for an award of VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for laceration of the right spinal 
accessory nerve with subsequent atrophy of the right 
sternocleidomastoid and trapezius muscles are met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 17.32 
(2010).

2.  The criteria for an award of VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 VA for soft tissue scar, swelling, 
numbness, status post radical neck dissection, are not met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 
17.32 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his compensation claims in January 
2006.  Thereafter, he was notified of the provisions of the VCAA 
by the RO in correspondence dated in May and September 2006. 
 These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the claims 
were reviewed and a supplemental statement of the case (SSOC) was 
issued in February 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  See 
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in September 
2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His VA treatment 
records pertaining to his right shoulder disability and neck scar 
have been obtained and associated with his claims file.  The 
Veteran was provided a VA examination in November 2006.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Law and Regulations

VA statutory law provides that compensation shall be awarded for 
a qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, that was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the disability 
or death was: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable. See 
38 U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination has stopped.  VA considers each 
involved body part separately.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  See 38 C.F.R. § 
3.361(c)(1) (2010).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  See 38 C.F.R. § 3.361(c)(2) (2010).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  See 38 
C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  See 38 C.F.R. § 3.361(d) (2010).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider; or (ii) furnished the hospital care, medical or 
surgical treatment, or examination without a veteran's or, in 
appropriate cases, his representative's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) 
(2010).

Factual Background and Analysis

In July 2005 the Veteran's private physician, W. S., M.D., 
removed a mass from the right side of the Veteran's neck.  A 
pathology report from the Pathology Consultants of New Mexico 
dated in September 2005 identified the specimen as a tumor 
measuring 1.2 x 1.2 cm with a depth of invasion of 0.5 cm.  The 
diagnosis was squamous cell carcinoma, moderately differentiated.  
The Veteran was referred to a Department of Veterans' Affairs 
(VA) ENT specialist; and in September 2005, following evaluation 
by the VA surgeon, he consented to undergo a wide excision of 
skin over the right neck with limited node dissection possible.  
The next day, September 27, 2005 (the day of surgery), his valid 
consent and identification were confirmed by an operating room 
support personnel member.

The VA surgeon's September 2005 operative report documented that 
he performed a wide local excision of skin lesion with a lateral 
selective right neck dissection and skin advancement for wound 
closure without complications.  The report showed that the 
surgeon identified and preserved the accessory nerve during the 
operation.  The hospital discharge summary noted that a Jackson-
Pratt drain was in place, and on postoperative day-1, it put out 
105 cc over 24 hours.  On the day of discharge (postoperative 
day-2), it put out 45 cc.  The plan was to have the staples 
removed by a local surgeon on postoperative day-9.

On October 3, 2005 (postoperative day-7), the Veteran was seen by 
Dr. W.S. with the complaint of a swollen right neck.  The 
assessment was cellulitis vs. an abscess of the neck.  It was 
arranged for the Veteran to have a CT scan of the neck at Gerald 
Champion Medical Center.  A CT at that facility showed an abscess 
vs. a seroma with airway compromise.  He was transferred to 
Thomason Hospital for treatment.  It was indicated in the 
Thomason Hospital notes that the drain tube was removed on 
September 30, and thereafter, the Veteran started to develop a 
mass.  He was admitted for monitoring of the airway, since it was 
unknown by the Thomason health care providers whether the 
swelling/edema was increasing or decreasing.  An October 6, 2005 
office noted from Dr. W.S. noted that the Veteran had been 
discharged from Thomason, and was doing well.  His staples were 
removed, and the physician remarked that the wound was healing 
without sign of infection.  No mention was made of any right 
shoulder problems or neurological problems involving the neck or 
right shoulder.  

In a VA otolaryngology note dated in October 2005, the Veteran 
returned to go over pathology reports with the surgeon, who 
reported that seven biopsies all were negative for tumor.  
Objective findings included incision line clean and without signs 
of infection.  The assessment was status post wide local excision 
of squamous cell carcinoma right neck with right neck functional 
dissection.  The Veteran was given a strong warning to return to 
the clinic immediately for any head and neck symptoms.  

On October 13, 2005, the Veteran was seen for a follow-up visit 
at the Ben Archer Health Clinic, and also requested his flu shot.  
He reported that post-neck surgery, he was doing fine with no 
problems.  His flu shot and a B-12 shot were administered.  On 
November 14, 2005, he returned to the clinic complaining of right 
shoulder and neck pain of two months' duration.  Limited range of 
motion of the right shoulder and right shoulder muscle weakness 
were observed.  

An electrodiagnostic evaluation report from R. P., M.D., Ph.D., 
dated in December 2005 explained that nerve conduction studies 
were performed on the median, ulna, and radial nerves, and 
electromyographic examination (EMG) was performed on both upper 
extremities for the muscles supplied via the brachial plexus by 
nerve roots C5 through T1.  The impression was listed as 
examination consistent with a mild carpal tunnel syndrome on the 
left, muscle spasms combined with occasional denervation in the 
C4 distribution, and muscle spasms in the paraspinals.  Dr. R. P. 
added that a clinical correlation of a Parsonage-Turner type 
syndrome of a brachial neuritis was suggested following the 
radical dissection.

In a new consultation history and physical report from J. S., 
M.D., dated in June 2006, the Veteran complained of right 
shoulder drop, weakness, and atrophy since his September 2005 
surgery.  He denied any recent injuries.  Following a physical 
examination, including the neurological system, the diagnosis 
included disorders of the accessory (11th) nerve, persistent.  
Dr. J. S. commented that the right trapezius and 
sternocleidomastoid were significantly impacted; he could 
clinically detect no abnormality of the nerve roots; this 
appeared to be affecting only the accessory nerve.  Dr. J. S. 
conducted an EMG and nerve conduction study in July 2006 and 
reported his impression as complete loss of the function of the 
right spinal accessory nerve with subsequent atrophy of the right 
sternocleidomastoid and trapezius muscles. 

In a VA neurological disorders, miscellaneous, and joints 
examination report dated in November 2006, the Veteran complained 
of right shoulder pain, atrophy of the muscles, and swelling of 
the right side of the neck with possible abscess and nerve 
damage.  Following a review of the claims file and physical 
examination, the diagnoses were atrophy of the trapezius and 
sternocleidomastoid muscles of the right side of the neck, 
abscess not found, and soft tissue scar swelling with numbness on 
the [right] side of the neck.  The physician opined that the 
Veteran's atrophy of the muscles is more likely than not caused 
by the surgery performed in September 2005.  The stated rationale 
was that a severed spinal accessory nerve is a possible 
complication of a radical neck dissection.  The physician opined 
that the scar with numbness and soft tissue swelling on the right 
side of his neck is more likely than not caused by the radical 
neck dissection performed in September 2005.  The rationale 
provided was that scarring with numbness and soft tissue swelling 
is also a foreseeable complication from a surgical incision.

A June 2010 private treatment record from M. Z., M.D., indicated 
the Veteran had a differential diagnosis of possible restrictive 
lung disease secondary to nerve damage causing decreased function 
of the accessory respiratory muscles. 

In an August 2010 private treatment record, B. B., M.D., reported 
that the Veteran had what appeared to be a surgically cut nerve 
which he believed to be the long thoracic nerve in a prior 
operation.  The Veteran complained of a constant, dull achy pain 
with sharp hooting pain associated with numbness in his bilateral 
lower extremities in the right greater than left.  He stated his 
pain increased with activities of daily living such as walking.  
The physician opined that his back pain is directly related to 
his aforementioned denervation injury.  

In an August 2010 letter, S. G., M.D., indicated that the Veteran 
suffered greatly, both physically and emotionally, since the 
severed accessory nerve which occurred during the removal of a 
carcinoma of the skin on the right side of his neck.  Dr. S.G. 
stated that he has a deformity of his right neck and shoulder, 
markedly decreased use of his right arm, scoliosis secondary to 
the severed nerve, and now, his shortness of breath is believe to 
be related to the accessory nerve damage as well.  

In June 2010, the Board requested an review of the Veteran's 
claim by an independent medical expert.  In an August 2010 
opinion from an independent medical expert, J. E., D.O., it was 
opined that based on the medical evidence available that there 
was fault on the part of the VA in furnishing the surgical 
treatment that led to the Veteran's disabilities including 
atrophy of the right side sternocleidomastoid and trapezius 
muscles.  Dr. E. agreed with the previous opinion that these 
disabilities were the result of a severed spinal accessory nerve 
that occurred during the radical neck dissection performed by the 
VA in September 2005.  He opined that, based on the evidence, the 
lacerated spinal accessory nerve was not identified intra-
operatively and as a result no attempt was made for repair at 
that time.  This was based on the fact that in the surgeon's 
operative note he states that the spinal accessory nerve was 
identified and protected throughout the case and based on the 
deposition of the Veteran's wife that she was told that all 
nerves were in good functioning condition.  Based on the 
surgeon's failure to timely diagnose and properly treat the 
severed spinal accessory nerve, Dr. E. believed that this led to 
the Veteran's subsequent atrophy of the right sided 
sternocleidomastoid and trapezius muscles.  

The physician further stated that while injury to the nerves in 
the surgical field is a possible complication, laceration of the 
spinal accessory nerve would not be considered a routine 
complication.  Laceration of the spinal accessory nerve and 
failure to property treat the lacerated nerve at the time of 
injury during the initial surgery led to the disability the 
Veteran has suffered post-operatively.  Dr. E. also indicated 
that injury to any nerve or blood vessel in the area of surgical 
dissection are considered to be a risk during this type of 
surgical procedure, and it would certainly be a routine inclusion 
on the surgical site form.  

Based on the thoroughness and detail contained in the August 2010 
private medical opinion, the Board finds that the opinion is 
probative.  It is apparent that although the November 2006 VA 
examiner found that nerve damage would be a possible foreseeable 
risk of the surgery, the August 2010 IME opinion found that 
laceration of the spinal accessory nerve would not be considered 
a routine complication.  Having carefully considered the 
Veteran's contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such evidence 
is in approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the claimant shall prevail 
upon the issue).

The Board finds that the Veteran did experience additional 
disability, namely a lacerated spinal accessory nerve, related to 
VA medical treatment rendered in September 2005.  The Board 
further finds that the proximate cause of the Veteran's 
additional spinal accessory nerve disability was error(s) in 
judgment or similar instance of fault on the part of the VA 
medical personnel in connection with the treatment and failure to 
conduct adequate testing and subsequent treatment of a severed 
nerve during the September 2005 surgery.  VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider.

Although service-connection has been established for a lacerated 
spinal accessory nerve, service-connection is not warranted for a 
neck scar.  The November 2006 VA examiner specifically stated 
that scarring with numbness and soft tissue swelling is a 
foreseeable complication from a surgical incision.  The August 
2010 IME opinion also stated that injury to any nerve or blood 
vessel in the area of surgical dissection are considered to be a 
risk during this type of surgical procedure, it would certainly 
be a routine inclusion on the surgical site form.  The VA and 
independent medical opinions of record persuasively demonstrate 
that there is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing surgical treatment with respect to 
the resulting neck scar.

For the reasons stated above, the Board finds that the Veteran's 
claim for entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for laceration of the right spinal 
accessory nerve with subsequent atrophy of the right 
sternocleidomastoid and trapezius muscles is warranted.  Service 
connection for a scar with numbness and soft tissue swelling of 
the right side of the neck is not warranted. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for laceration of the right spinal accessory nerve with 
subsequent atrophy of the right sternocleidomastoid and trapezius 
muscles is allowed.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for soft tissue neck scar is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


